Citation Nr: 0637363	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-21 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from September 
19, 1989, to February 8, 1990, and from November 17, 1990, to 
June 6, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In February 2003, the veteran and his wife presented 
testimony before a Decision Review Officer during a hearing 
at the RO.


FINDINGS OF FACT

1.  In September 2001, the RO held that service connection 
was not warranted for status post laminectomy and diskectomy 
L4/5 and L5/S1.  The veteran was notified of that decision, 
by means of a letter dated September 25, 2001; he did not 
initiate an appeal with respect to this rating action.

2.  Evidence received since the September 2001 rating 
decision includes evidence not of record at the time of that 
decision that tends to raise a reasonable possibility of 
substantiating the claim.

3.  The veteran's request to reopen his claim for service 
connection was received by the RO in October 2001.

4.  A lumbar spine disorder had its onset due to an injury 
sustained by the veteran in an automobile accident in 
November 1993; no increase in severity of this condition is 
shown as a consequence of subsequent active or inactive duty 
for training.



CONCLUSIONS OF LAW

1.  The September 2001 rating decision, which denied 
entitlement to service connection for a lumbar spine 
disorder, is final. 38 U.S.C.A. § 7105 (West 2002);  38 
C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
claim of service connection for a lumbar spine disability.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

3.  A lumbar spine disorder was not incurred in, aggravated 
by, or presumed to have been incurred in active service.  38 
U.S.C.A. §§ 101(24), 1110, 1131, 1153 (West 2002); 38 C.F.R.§ 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by November 2001, December 2004, and March 2006 
letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the November 2001, December 2004, and March 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in November 2001, prior to 
the adjudication of the claim in December 2001. Additionally, 
the record contains a March 2006 supplemental statement of 
the case following the December 2004 and March 2006 letters.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the December 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and private treatment records from Santa 
Rosa Hospital.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for nicotine a lumbar spine disorder.  Under the 
VCAA, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran's lumbar spine disorder has not been shown to 
have been aggravated by service. Therefore, because there is 
no event, injury, or disease in service that any current 
diagnosis could be related to, the Board finds that a VA 
examination is unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in October 2001), and the 
new definition applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

The veteran alleges that he is entitled to service connection 
for a lumbar spine disorder.  The Board observes that the 
veteran's claim of service connection for a lumbar spine 
disorder was previously considered and denied by the Board in 
September 2001.  At that time, the evidence of record 
included the veteran's statements; his Reserves service 
medical records; private treatment records from Santa Rosa 
Hospital.  Post-service private treatment records documented 
that the veteran injured his back in a motor vehicle accident 
in 1993.  The veteran's reserves service medical records 
demonstrate that the veteran was treated on one occasion for 
a pulled back muscle in March 1994.  Additional, post-service 
private treatment records are silent as to treatment for a 
lumbar spine disorder until May 2000.  In May 2000, the 
veteran incurred an injury to his back, while at work, when 
he slipped and fell.  His fall resulted in additional injury, 
which required surgery in November 2000.  In light of this 
evidence, the RO and subsequently the Board held that the 
claim for service connection for a lumbar spine disorder was 
not warranted.  The veteran did not appeal this rating 
decision.  Accordingly, the September 2001 Board decision is 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2006).

In October 2001, the veteran requested that his claim of 
service connection for a lumbar spine disorder be reopened.  
The veteran submitted VA treatment records and testified 
before a Decision Review Officer in February 2003.  The 
veteran testified that while he injured his back in 1993 in a 
motor vehicle accident, due to his duties in the reserves as 
a heavy equipment operator his back injury was aggravated. It 
is noteworthy hat the veteran did not mention the injury he 
sustained in 2000. VA treatment records indicted that 
subsequent to his 1993 motor vehicle accident, October 2003 
radiographs demonstrated that the veteran's lumbar spine was 
within normal limits.  The veteran again presented with 
complaints of low back pain in October 1999,  November 1997, 
and November 1998.  In October 1999 the veteran's low back 
pain was attributed to heavy lifting.  In November 1997, the 
veteran alleged that he developed low back pain after a PT 
test.  In November 1998, the VA treatment provider noted that 
the veteran had experienced continuous low back pain since 
his 1993 accident.

In light of the aforementioned medical evidence of chronic 
back difficulties, the Board finds that this evidence is 
neither cumulative nor redundant of the evidence previously 
of record.  Moreover, the new evidence raises a reasonable 
possibility of substantiating the veteran's claim.  The Board 
notes that, for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, new 
and material evidence has been presented and reopening of the 
claim is in order.

The Board will now address whether the veteran is entitled to 
service connection for a lumbar spine disorder.  The medical 
evidence of record does not indicate nor does the veteran 
allege that he is entitled to service connection on a direct 
basis.  Rather, the veteran alleges that his reserve duty 
aggravated an in injury to his back that he incurred in 1993.  

In order to be granted service connection for a pre-existing 
condition there needs to be evidence of worsening of the 
condition.  A complete review of the claims folder fails to 
reveal aggravation of the lumbar spine condition during 
active or inactive duty for training subsequent to the injury 
experienced by the veteran in 1993.

The Board finds that the veteran's disorder essentially 
remained stable from 1993 until his slip and fall accident in 
May 2000.   Although the record includes a March 5, 1994, 
report that the veteran pulled his back while on reserves 
duty, there is no indication that there was an increase in 
severity of the underlying lumbar spine pathology prior to 
the May 2000 fall. The veteran's treatment in March 1994, 
November 1997, November 1998, and October 1999 is evidence of 
intermittent flare-ups; it is not evidence of a worsening 
back disorder.  Temporary or intermittent flare-ups during 
service of a preexisting disease or injury are not considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, has worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991); 38 C.F.R. § 3.306(b).  Absent 
evidence that the veteran's lumbar spine disorder worsened 
due to his Reserves service, the appeal must be denied.  

The Board acknowledges the veteran's contentions that any 
current lumbar spine disorder is related to service.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   Where the record 
establishes that a disease or injury did not undergo a 
permanent increase in disability during service, the 
presumption of aggravation provided for in 38 C.F.R. § 
3.306(a), (b) does not apply.  Davis v. Principi, 276 F.3d. 
1341, 1344-45 (Fed. Cir. 2001); Maxson v. West, 12 Vet. App. 
453, 459-60 (1999).  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for a lumbar spine disorder.





ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a lumbar spine disorder 
is reopened.

Service connection for a lumbar spine disorder is denied



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


